DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 3, it appears that --a-- should be inserted in front of “downstream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, and 14 recite “substantially coterminous” which is defined in the specification as coplanar to the axis, or spaced a distance along the longitudinal approximately 1/64 of an inch and 2 inches (see par. 24 of the specification). Since the specification provides two definitions, it is unclear what arrangements are being positively claimed, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 8 recites “the second lower surface of the aft strut fairing downstream from the primary nozzle outlet does not include a heat shield”. Note that a heat shield already has antecedent basis in claim heat shield, or is referencing any arbitrary heat shield. Additionally, it is unclear what types of structures are being excluded by the negative limitation. Note there are different types of thermally resistant castings, plates, floors, and thermal barriers. Aft strut fairings generally include sheet metals or composite materials with some heat resistance. Accordingly, it is unclear what types of structures are being excluded by the limitation “does not include a heat shield”. 
	Claims 2-5 and 15-20 are indefinite based on their dependence on claims 1 and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 13-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hebert (US Patent 5,906,097).
In regards to claim 1, Hebert discloses a turbofan engine exhaust system of an aircraft (Col. 1, lines 4-7, Fig. 1) comprising: 
a primary nozzle (20) having a leading edge and a trailing edge (Fig. 1, 3); and 
a heat shield (34) coupled to an aft strut fairing (32), the heat shield having an upstream end (FWD side, II) and a downstream end (I), the downstream end of the heat shield being substantially coterminous with the trailing edge of the primary nozzle (see annotated Fig. 10).

    PNG
    media_image1.png
    430
    295
    media_image1.png
    Greyscale

Annotated Figure 10 of Hebert
In regards to claim 4, Hebert discloses the heat shield (34) does not extend along the aft strut fairing downstream from the trailing edge of the primary nozzle (Fig. 1).
In regards to claim 5, Hebert discloses the primary nozzle includes a primary nozzle plug (22) and a primary nozzle sleeve (24), the primary nozzle sleeve having a terminating end that aligns with the downstream end of the heat shield (Fig. 10).
In regards to claim 6, Hebert discloses an aircraft (Col. 1, line 4, Fig. 1) comprising: 
a turbofan engine (Col. 1, lines 4-7, Fig. 1) having a primary nozzle (20) defining a primary nozzle outlet (on aft end of 26); 
an aft strut fairing (30) having a first lower surface upstream (bottom surface of 32, see Fig. 1) from the primary nozzle outlet (Fig. 1) and a second lower surface (bottom surface of 36, see Fig. 1) downstream from the primary nozzle outlet (Fig. 1), the first lower surface having a first 
a heat shield (34) coupled to the first lower surface of the aft strut fairing, the heat shield having an upstream end and a downstream end (Figs. 3, 10), the downstream end of the heat shield being coterminous with primary nozzle outlet (see annotated Fig. 10 above).

    PNG
    media_image2.png
    446
    843
    media_image2.png
    Greyscale

Annotated Portion of Figure 1 of Hebert
In regards to claim 13, Hebert discloses including a gap (48, Fig. 5) formed between the aft strut fairing (32) and a primary sleeve (24) of the primary nozzle, the primary nozzle to produce a localized high pressure area at the primary nozzle outlet (Col. 2, lines 37-39) to prevent exhaust flow exiting the primary nozzle outlet from flowing toward the gap (in conjunction with fencing structure, see Fig. 10, Col. 6, lines 1-7).
In regards to claim 14, Hebert discloses an aircraft (Col. 1, line 4, not shown) comprising: 
an aircraft engine (see “jet engine”, Fig. 1) having a primary nozzle (20) defining a primary nozzle outlet (on aft portion of 26); 
an aft strut fairing (30) including a first lower surface (bottom surface of 32) having a first leading end (A) upstream from the primary nozzle outlet and a first trailing end (B) located adjacent the primary nozzle outlet (see annotated Fig. 1, above); and 
a heat shield (34) coupled to the first lower surface of the aft strut fairing, the heat shield having a first end (II) upstream from the primary nozzle outlet and a second end (I) substantially coterminous with the primary nozzle outlet and the first trailing end of the first lower surface of the aft strut fairing (Fig. 10).

    PNG
    media_image1.png
    430
    295
    media_image1.png
    Greyscale

Annotated Figure 20 of Hebert



In regards to claim 19, Hebert discloses the second lower surface does not include the heat shield (34).
In regards to claim 20, Hebert discloses a gap (48, Fig. 5) formed between the aft strut fairing (32) upstream from the primary nozzle outlet and a primary sleeve (24) of the primary nozzle, the primary nozzle to produce a localized high pressure area at the primary nozzle outlet (Col. 2, lines 37-39) to prevent core exhaust flow exiting the primary nozzle outlet from flowing towards the gap (in conjunction with fencing structure, see Fig. 10, Col. 6, lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 5,906,097) in view of Amkraut (US 2016/0208641).
	In regards to claim 2, Hebert discloses the primary nozzle (20) includes a primary nozzle plug (22) and a primary nozzle sleeve (24).
	Hebert does not disclose a distal end of the primary nozzle plug being recessed relative to a trailing edge of the primary nozzle sleeve.
	Amkraut discloses a distal end of a primary nozzle plug being recessed relative to a trailing edge of a primary nozzle sleeve (13, see Figs. 1-2 with nozzle plug end being upstream of trailing end of 13).

In regards to claim 7, Hebert discloses the primary nozzle (20) includes a primary nozzle plug (22) and a primary nozzle sleeve (24), the primary nozzle plug having an upstream end and downstream end.
	Hebert does not disclose the downstream end of the primary nozzle plug is located upstream from the primary nozzle outlet.
	Amkraut discloses a downstream end of the primary nozzle plug is located upstream from the primary nozzle outlet (at trailing end of 13, see Figs. 1-2 with nozzle plug end being upstream of trailing end of 13).
	Hebert discloses a primary nozzle with a plug, however does not disclose a nozzle with the downstream end of the plug being upstream from the primary nozzle outlet. Amkruat, which is also directed to an exhaust system for a gas turbine, discloses an extended core cowl with an extended primary nozzle as part of a nozzle assembly that promotes cost effective, simple and efficient operation for control of engine output under certain flight conditions (par. 7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft of Hebert by providing the downstream end of the primary nozzle plug is located upstream from the primary nozzle outlet, as taught by Amkraut, to utilize a nozzle configuration that promotes cost effective, simple and efficient operation for control of engine output under certain flight conditions (Amkruat par. 7).
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 5,906,097) in view of Marques (US 2011/0167786).
	Hebert discloses the primary nozzle (20) includes a primary nozzle plug (22) and a primary nozzle sleeve (24).
	Hebert does not disclose a distal end of the primary nozzle plug being substantially coterminous relative to a trailing edge to the primary nozzle sleeve.
	Marques discloses a distal end of the primary nozzle plug (ex. 110) being substantially coterminous relative to a trailing edge to the primary nozzle sleeve (ex. 134, see Figs. 1-2, 3B, 4A, 8, 12C, 18, 19).
	Hebert discloses a primary nozzle with a plug, however does not disclose a nozzle with the distal end being substantially coterminous relative to a trailing edge to the primary nozzle sleeve. Marques, which is directed to an exhaust system, discloses various nozzle and plug arrangements which incorporate noise reduction (par. 60) and/or reduce the heat signature of the engine (par. 89). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the exhaust system of Hebert by providing a distal end of the primary nozzle plug being substantially coterminous relative to a trailing edge to the primary nozzle sleeve, as taught by Marques, to provide an arrangement with noise reduction (par. 60) and/or to reduce the heat signature of the engine (par. 89).

Claims 8-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US 5,906,097) in view of Audart-Noel (US 2015/0367947).
	In regards to claim 8, Hebert discloses all of the claimed elements as set forth in the rejection of claim 6, except the second lower surface of the aft strut fairing downstream from the primary nozzle outlet does not include a heat shield.
	Audart-Noel discloses a second lower surface (44) of the aft strut fairing downstream from the primary nozzle outlet does not include a heat shield (Fig. 4, see pars. 13-15).

In regards to claims 9, Hebert discloses all of the claimed elements as set forth in the rejection of claim 6, except the second lower surface has an inclined profile from the second leading end to the second trailing end.
	Audart-Noel discloses a second lower surface (44) has an inclined profile from the second leading end to the second trailing end (Fig. 4).
	Hebert discloses aft strut fairings with bottom surfaces, however does not explicitly disclose the second lower surface having an inclined profile from the second leading end to the second trailing end. Audart-Noel, which is directed to an aircraft with an exhaust system for a gas turbine engine, discloses an aft strut fairing with a second lower surface having an inclined profile which reduces the size and weight of the aft pylon fairing while still providing a thermal or fire barrier and aerodynamic continuity (pars. 5-7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft of Hebert by providing the second lower surface has an inclined profile from the second leading end to the second trailing end, as taught by Audart-Noel, to utilize a known aft strut fairing configuration which reduces the size and weight of the fairing while maintaining a thermal or fire barrier and aerodynamic continuity (pars. 5-7).

	Audart-Noel discloses a first vertical distance between a second leading surface (44, see Figs. 2, 4) and a longitudinal axis (25) of the primary nozzle is less than a second vertical distance between the second trailing end and the longitudinal axis of the primary nozzle (Figs. 2,4)
	Hebert discloses aft strut fairings with bottom surfaces, however does not explicitly disclose a first vertical distance between the second leading surface and a longitudinal axis of the primary nozzle is less than a second vertical distance between the second trailing end and the longitudinal axis of the primary nozzle. Audart-Noel, which is directed to an aircraft with an exhaust system for a gas turbine engine, discloses an aft strut fairing with a first vertical distance between the second leading surface and a longitudinal axis of the primary nozzle is less than a second vertical distance between the second trailing end and the longitudinal axis of the primary nozzle which reduces the size and weight of the aft pylon fairing while still providing a thermal or fire barrier and aerodynamic continuity (pars. 5-7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft of Hebert by providing a first vertical distance between the second leading surface and a longitudinal axis of the primary nozzle is less than a second vertical distance between the second trailing end and the longitudinal axis of the primary nozzle, as taught by Audart-Noel, to utilize a known aft strut fairing configuration which reduces the size and weight of the fairing while maintaining a thermal or fire barrier and aerodynamic continuity (pars. 5-7).
In regards to claims 11 and 16, Hebert discloses all of the claimed elements as set forth in the rejection of claims 6 and 15, except the second lower surface is non-parallel relative to a longitudinal axis of the primary nozzle outlet.
	Audart-Noel discloses a second lower surface (44) is non-parallel relative to a longitudinal axis of the primary nozzle outlet (Fig. 4).

In regards to claims 12 and 17, Hebert discloses all of the claimed elements as set forth in the rejection of claims 6 and 15, except the second lower surface of the aft strut fairing diverges away from the primary nozzle outlet towards an aft end of the aircraft.
	Audart-Noel discloses a second lower surface (44) of the aft strut fairing diverges away from the primary nozzle outlet towards an aft end of the aircraft (Figs. 1-2, 4).
	Hebert discloses aft strut fairings with bottom surfaces, however does not explicitly disclose the second lower surface of the aft strut fairing diverges away from the primary nozzle outlet towards an aft end of the aircraft. Audart-Noel, which is directed to an aircraft with an exhaust system for a gas turbine engine, discloses an aft strut fairing with a second lower surface of the aft strut fairing diverges away from the primary nozzle outlet towards an aft end of the aircraft which reduces the size and weight of the aft pylon fairing while still providing a thermal or fire barrier and aerodynamic continuity (pars. 5-7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft of Hebert by providing the second lower surface of the aft strut fairing diverges away from the primary nozzle outlet towards an aft end of the aircraft, as taught by 
In regards to claim 18, Hebert discloses all of the claimed elements as set forth in the rejection of claim 15, except the second lower surface is angled relative to the primary nozzle outlet to prevent entrainment of core exhaust flow exiting the primary nozzle outlet onto the second lower surface.
	Audart-Noel discloses a second lower surface (44) is angled relative to the primary nozzle outlet (Fig. 4).
	Hebert discloses aft strut fairings with bottom surfaces, however does not explicitly disclose a second lower surface is angled relative to the primary nozzle outlet. Audart-Noel, which is directed to an aircraft with an exhaust system for a gas turbine engine, discloses an aft strut fairing with a second lower surface of the aft strut fairing diverges away from the primary nozzle outlet which reduces the size and weight of the aft pylon fairing while still providing a thermal or fire barrier and aerodynamic continuity (pars. 5-7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft of Hebert by providing the second lower surface is angled relative to the primary nozzle outlet, as taught by Audart-Noel, to utilize a known aft strut fairing configuration which reduces the size and weight of the fairing while maintaining a thermal or fire barrier and aerodynamic continuity (pars. 5-7).
	The modified aircraft of Hebert comprises the diverging second lower surface which prevents entrainment of core exhaust flow exiting the primary nozzle outlet onto the second lower surface due the expanding diameter of the lower surface (Audart-Noel Fig. 4). Furthermore, it has been held something which is old does not become patentable upon the discovery of a new property (see MPEP 2112 I). “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thornock (US 5,887,822) discloses an aft strut fairing and aligned heat shield. Connelly (US Patent 6,983912) and Dumont (US 2010/0051743) disclose aft strut fairings with second surfaces with no heat shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/17/2021


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/18/2021